Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following as a whole:

“a first end of the base is provided with a detection end, a second end of the base is provided with a mounting end;
an optical imaging catheter is pivotally connected to the detection end;
the optical imaging catheter moves along a length direction of the base;
the optical imaging catheter is provided with an imaging end and a connecting end, wherein the connecting end is detachably connected to the detection end, and the connecting end is provided with a first connecting part;
movable base is mounted at the mounting end and the movable base moves toward or away from the detection end along the length direction of the base;
the movable base is provided with a fiber optic rotary joint configured to transmit optical signals, a hollow shaft and a first drive mechanism;
fiber optic rotary joint is set away from the detection end, and the fiber optic rotary joint is fixedly connected to the movable base;
an end of the fiber optic rotary joint is adjacent to the detection end, and the end of the fiber optic rotary joint extends into the hollow shaft;
the hollow shaft is pivotally connected to the movable base, and an end of the hollow shaft adjacent to the detection end is provided with a second connecting part;
when the movable base moves toward the detection end, the second connecting part is configured to be connected to the first connecting part, and the optical imaging catheter is coupled with the hollow shaft to connect the optical imaging catheter to an optical path of the fiber optic rotary joint;
the first drive mechanism is configured to drive the hollow shaft to rotate; 
second drive mechanism is configured to drive the movable base to move along the length direction of the base”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793